Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael NcNeill seeks to appeal the district court’s order denying his motion for summary judgment and dismissing his complaint as to all defendants except Mr. Stamper. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order McNeill seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny McNeill’s motion for issuance of a subpoena and dismiss the appeal for lack of jurisdiction. We dispense with oral argument *539because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.